UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2262


In Re: CHARLES A. RIPPY, JR.,

                Petitioner.




    On Petition for Writ of Mandamus and Writ of Prohibition.


Submitted:   December 16, 2008          Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles A. Rippy, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles    A.   Rippy,     Jr.,   a    North   Carolina        prisoner,

petitions for a writ of mandamus and a writ of prohibition.                        He

challenges his criminal conviction and seeks the appointment of

a new attorney and DNA testing.           We deny the petition.

             A   writ   of   mandamus    and    a   writ    of    prohibition     are

drastic remedies to be used only in extraordinary circumstances.

See Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976)

(writ of mandamus); In re Vargas, 723 F.2d 1461, 1468 (10th Cir.

1983) (writ of prohibition).            Relief under these writs is only

available when there are no other means by which the relief

sought could be granted.            In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).       The party seeking relief carries the heavy burden

of showing that he has “no other adequate means to attain the

relief he desires” and that his right to such relief is “clear

and indisputable.”           Allied Chem. Corp. v. Daiflon, Inc., 449

U.S.   33,   35   (1980).       Rippy    has    not    made      such   a    showing.

Accordingly,      although     we   grant      leave   to     proceed       in   forma

pauperis, we deny the petition.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  PETITION DENIED



                                         2